Citation Nr: 1216830	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-47 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for otitis media of the right ear.

2.  Entitlement to an initial compensable disability rating for otitis media of the left ear.

3.  Entitlement to an effective date earlier than December 9, 2008, for the grant of service connection for otitis media of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2011, the Veteran testified before a Decision Review Officer at the RO.  In April 2012, the Veteran testified before the undersigned at the RO.  Transcripts of both hearings are associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable disability rating for otitis media of the left ear and entitlement to an effective date prior to December 9, 2008 for the grant of service connection for otitis media of the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1956 to August 1959.

2.	On April 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his testimony before the undersigned, that a withdrawal of the appeal as to entitlement to service connection for otitis media of the right ear is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeal as to entitlement to service connection for otitis media of the right ear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to entitlement to service connection for otitis media of the right ear and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for otitis media of the right ear is dismissed.



REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required: There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the January 2011 decision, the RO awarded service connection for otitis media of the left ear and assigned a noncompensable disability rating, effective December 9, 2008.  In a February 2011 written statement, the Veteran's representative expressed disagreement with both the disability rating and effective date assigned to the Veteran's otitis media of the left ear.  However, it appears that no subsequent statement of the case was ever issued with regard to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements in Manlincon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to a compensable disability rating for otitis media of the left ear and entitlement to an effective date earlier than December 9, 2008 for the grant of service connection for otitis media of the left ear, including citation to all relevant laws and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


